 Case 2:21-cv-00114-RBS-LRL Document 1 Filed 03/01/21 Page 1 of 6 PageID# 1




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF VIRGINIA
                                 NORFOLK DIVISION

                           __
THE PRUDENTIAL INSURANCE )
COMPANY OF AMERICA,           )
                             )
               Plaintiff,     )              Civil No. _____________
                              )
v.                            )
                              )
BENJAMIN J. HENDERSON, and )
SARA A.M. HENDERSON,         )
                             )
               Defendants.   )
                           __)

             THE PRUDENTIAL INSURANCE COMPANY OF AMERICA’S
                  COMPLAINT FOR RELIEF IN INTERPLEADER

       Plaintiff, The Prudential Insurance Company of America (“Prudential”), by and through its

undersigned attorneys, for its Complaint For Relief in Interpleader alleges as follows:

                                            PARTIES

       1.      Prudential is an insurance company organized and existing under the laws of the

State of New Jersey with its principal place of business in New Jersey. Prudential is duly

authorized to do business in the Commonwealth of Virginia.

       2.      Defendant Benjamin J. Henderson (“Benjamin”) is an adult citizen of Virginia and

domiciled in Norfolk County, Virginia.

       3.      Defendant Sara A.M. Henderson (“Sara”) is an adult citizen of Florida and

domiciled in Santa Rosa County, Florida.

                                JURISDICTION AND VENUE

       4.      This Court has original federal question jurisdiction under the provisions of 28

U.S.C. § 1331, which gives the District Court jurisdiction over actions arising under the laws of
 Case 2:21-cv-00114-RBS-LRL Document 1 Filed 03/01/21 Page 2 of 6 PageID# 2




the United States. At issue are life insurance plan benefits provided to the Department of Veterans

Affairs pursuant to the Servicemembers’ Group Life Insurance Act, 38 U.S.C. 1965 et seq.

       5.      This Court also has jurisdiction under 28 U.S.C. § 1335 in that the Defendants are

of diverse citizenship and the amount in controversy exceeds $500.00. There is minimal diversity

between the claimants under State Farm Fire & Casualty Co. v. Tashire, 386 U.S. 523 (1967). The

defendants are citizens of Virginia and Florida.

       6.      This Court also has jurisdiction under Title 28 U.S. C. § 1332 because the parties

are of diverse citizenship and the amount in controversy exceeds $75,000.00. Prudential is a New

Jersey citizen for diversity purposes and the Defendants are citizens of Virginia and Florida.

       7.      Venue is proper in this federal district pursuant to 28 U.S.C. § 1391(b)(2) because

one or more of the claimants resides in this judicial district.

                          CAUSE OF ACTION IN INTERPLEADER

       8.      Prudential, through the Office of Servicemembers’ Group Life Insurance

(“OSGLI”), provides group life insurance benefits under group policy number G-32000 (“SGLI

Plan”), which was issued by Prudential to the United States Department of Veterans Affairs

pursuant to the SGLI statute, 38 U.S.C. 1965 et seq. A copy of the SGLI Plan and amendments is

attached hereto as Exhibit A.

       9.      As a veteran of the U.S. Navy, Benjamin A. Henderson (the “Insured”) at all times

relevant received Veterans’ Group Life Insurance (“VGLI”) coverage under the SGLI Plan.

       10.     By Application for Veterans Group Life Insurance dated April 9, 1997, the Insured

designated his wife, Henia Henderson (“Henia”), as sole Principal Beneficiary to the VGLI

coverage and designated his daughter, Sara, and son, Benjamin, as co-Contingent Beneficiaries,

each entitled to 50% of the VGLI benefits in the event Henia predeceased the Insured. A copy of



                                                   2
 Case 2:21-cv-00114-RBS-LRL Document 1 Filed 03/01/21 Page 3 of 6 PageID# 3




the Application for Veterans Group Life Insurance dated April 9, 1997 is attached hereto as

Exhibit B.

       11.     Upon information and belief, Henia died on November 4, 1998. A copy of Henia’s

Certificate of Death is attached hereto as Exhibit C.

       12.     Upon information and belief, the Insured died on September 17, 2020 as the result

of fatal gunshot wounds and his death was ruled a homicide. A copy of the Insured’s Certificate of

Death is attached hereto as Exhibit D.

       13.     As a result of the death of the Insured, VGLI death benefits in the amount of

$200,000 (the “Death Benefit”) became due to a beneficiary or beneficiaries.

       14.     By Claim For Death Benefits form dated October 14, 2020, Sara asserted a claim

to the Death Benefit, or portion thereof. A copy of the Claim For Death Benefits form dated

October 14, 2020 is attached hereto as Exhibit E.

       15.     By Claim For Death Benefits form dated October 15, 2020, Benjamin asserted a

claim to the Death Benefit, or portion thereof. A copy of the Claim For Death Benefits form dated

October 15, 2020 is attached hereto as Exhibit F.

       16.     Law Enforcement investigating the Insured’s murder reported to Prudential that

Sara has been ruled out as a person of interest in connection with the Insured’s death.

       17.     On or about December 3, 2020, Prudential distributed $100,106.57 to Sara,

representing the 50% of the Death Benefit to which she was designated as Contingent Beneficiary,

plus applicable interest.

       18.     As a result of the payment to Sara, $100,000 of the Death Benefit (the “Remaining

Death Benefit”) remains due and Prudential concedes liability to that effect.




                                                 3
 Case 2:21-cv-00114-RBS-LRL Document 1 Filed 03/01/21 Page 4 of 6 PageID# 4




       19.       Law Enforcement investigating the Insured’s murder reported to Prudential that

Benjamin has not been ruled out as a person of interest in connection with the Insured’s death.

       20.       The SGLI Slayer Regulation, 38 C.F.R. § 9.5(e), prohibits payment of “proceeds

payable because of the death of an individual insured under Servicemembers’ Group Life

Insurance” to:

       (i)     A person who is convicted of intentionally and wrongfully killing the
       decedent or determined in a civil proceeding to have intentionally and wrongfully
       killed the decedent;
       (ii)    A person who is convicted of assisting or aiding, or determined in a civil
       proceeding to have assisted or aided, a person described in paragraph (e)(2)(i) of
       this section; and
       (iii) A member of the family of a person described in paragraph (e)(2)(i) or
       (e)(2)(ii) of this section who is not related to the decedent by blood, legal adoption,
       or marriage.

38 C.F.R. § 9.5(e)(1) and (2).

       21.       If it is established that Benjamin intentionally and wrongfully killed the Insured, he

may be prohibited from receiving the Remaining Death Benefit under 38 C.F.R. § 9.5(e).

       22.       38 C.F.R. § 9.5(e)(4)(i) provides, in relevant part:

       Servicemembers’ Group Life Insurance . . . proceeds . . . not payable under paragraphs
       (e)(1) and (e)(2) of this section shall be payable to the first person or persons listed in
       paragraphs (e)(4)(i)(A) through (F) of this section who are surviving on the date of the
       decedent’s death in the following order of precedence:

                 (A) To the next eligible beneficiary designated by the decedent
                 in a writing received by the appropriate office of the
                 applicable uniformed service before the decedent’s death in the
                 uniformed services in the case of Servicemembers’ Group Life
                 Insurance proceeds;
                 (B) To the decedent’s widow or widower;
                 (C) To the decedent’s child or children, in equal shares, and
                 descendants of deceased children by representation.
                 (D) To the decedent's parents, in equal shares, or to the survivor of
                 them;
                 (E) To the duly appointed executor or administrator of the
                 decedent’s estate;



                                                   4
 Case 2:21-cv-00114-RBS-LRL Document 1 Filed 03/01/21 Page 5 of 6 PageID# 5




                (F) To other next of kin of the decedent as determined by the
                insurer (defined in § 9.1(c) of this part) under the laws of the
                domicile of the decedent at the time of the decedent's death.

38 C.F.R. § 9.5(e)(4)(i) (emphasis added).

        23.     Accordingly, if Benjamin is disqualified from receiving the Remaining Death

Benefit pursuant to the referenced regulations and/or other applicable law or principle, the

proceeds would be payable to Sara, as the only other surviving designated beneficiary to the VGLI

coverage. See Ex. B; 38 C.F.R. § 9.5(e)(4)(i); 38 U.S.C. § 1970(a).

        24.     There have been no other claims for the Death Benefit. Under the circumstances,

Prudential cannot determine factually or legally who is entitled to the Remaining Death Benefit.

By reason of the actual or potential claims of the Defendants, Prudential is or may be exposed to

multiple liability.

        25.     Prudential is ready, willing and able to pay the Remaining Death Benefit, plus

applicable interest, if any, payable in accordance with the terms of the SGLI Plan and to whomever

this Court shall designate.

        26.     As a mere stakeholder, Prudential has no interest (except to recover its attorneys’

fees and cost of this action) in the Remaining Death Benefit due and respectfully requests that this

Court determine to whom said benefits should be paid.

        27.     Prudential accordingly will deposit into the Court the Remaining Death Benefit,

plus applicable interest, if any, for disbursement in accordance with the judgment of this Court.

        28.     Prudential has not commenced this action in Interpleader at the request of any of

the Defendants. There is no fraud or collusion between Prudential and any of the Defendants.

Prudential brings this Complaint for Relief in Interpleader of its own free will and to avoid being

vexed and harassed by conflicting and multiple claims.



                                                  5
 Case 2:21-cv-00114-RBS-LRL Document 1 Filed 03/01/21 Page 6 of 6 PageID# 6




      WHEREFORE, Prudential prays that the Court enter judgment:

      (a)    requiring the Defendants to answer this Complaint for Relief in Interpleader and
             litigate their claims between themselves for the Remaining Death Benefit;

      (b)    requiring the Defendants to settle and adjust between themselves, or upon their
             failure to do so, this Court settle and adjust the claims and determine to whom the
             Remaining Death Benefit should be paid;

      (c)    permitting Prudential to deposit the amount of the Remaining Death Benefit, plus
             applicable interest, if any, into the Court or as this Court otherwise directs to be
             subject to the Order of this Court and to be paid out as this Court shall direct;

      (d)    discharging Prudential from any and all further liability to the Defendants that
             relates in any way to the Insured’s coverage under the SGLI Plan and/or the Death
             Benefit upon payment of the Remaining Death Benefit into the Registry of this
             Court or as otherwise directed by this Court;

      (e)    enjoining the Defendants from instituting or prosecuting any proceeding in any
             state or United States court in connection with payment of the Death Benefit or
             otherwise in connection with the Insured’s coverage under the SGLI Plan;

      (f)    awarding Prudential its attorneys’ fees and costs in their entirety; and

      (g)    awarding Prudential any other and further relief that this Court deems just and
             proper.

Dated: March 1, 2021

                                                   Respectfully Submitted,

                                                   POTTER & MURDOCK, P.C.

                                                   /s/ John M. Murdock
                                                   John M. Murdock (VSB# 26647)
                                                   Potter & Murdock, P.C.
                                                   252 N. Washington Street
                                                   Falls Church, VA 22046
                                                   Tel: (703) 992-6950
                                                   Fax: (703) 832-0211
                                                   jmurdock@pottermurdock.com

                                                   Counsel for Plaintiff,
                                                   The Prudential Insurance Company of America




                                               6
